Citation Nr: 1739127	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceedings has been associated with the record.

The Board notes that the Veteran has an array of mental health diagnoses of record, to include PTSD and major depressive disorder.  Hence, the appeal has been characterized more broadly to encompass any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board recognizes that the Veteran testified that that claims for service connection for a back disability, rotator cuff disability, and an increased evaluation for his hearing loss disability were on appeal.  However, he specifically limited his VA Form 9 to the issues included on the title page.   Therefore, the Board does not have jurisdiction over these additional issues.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  

In an October 2011 stressor statement the Veteran asserted that his claimed PTSD was caused by twin gun mounts accidently exploding over his control box.  He highlighted being admitted to sick bay for in-service treatment for hearing loss as support his assertion.  The Veteran was also struck in the head with a wrench while he was in-service. 

In support of his claim, the Veteran has submitted private medical evaluations.  In November 2011, Dr. C. diagnosed major depressive disorder and PTSD.  She indicated that they were related to active duty.  However, she did not provide a rationale her opinion.

In June 2014, Dr. S. provided a mental health evaluation.  She indicated that the Veteran witnessed a towing target accident which killed a pilot in the summer of 1956 while aboard the USS Wasp.  The Veteran also recalled two airmen that were burned and killed during an aircraft accident in August 1956 while aboard the USS Wasp.  He also claimed fear of hostile military or terrorist activity while he was patrolling the waters off Lebanon during the combat theater of the Beirut crisis.  She found that the Veteran's PTSD was related to his claimed stressors.  She also found that the Veteran's sleep apnea was related to his PTSD.

In July 2014, the Veteran submitted a newspaper article that summarizes a medical study that suggests a link between concussions and psychiatric disorder.
In June 2014, the interim medical director of the VA Medical Center wrote that the Veteran did not meet the full criteria for a diagnosis of PTSD.  He indicated that the Veteran's symptoms were subclinical.

Based upon the forgoing, the Board finds that a remand is necessary to verify the Veterans' additional stressors and to afford him a VA psychiatric examination.
As the evidence suggests that there may be an etiological relationship between the Veteran's sleep apnea and an acquired psychiatric disorder, adjudication of this issue must be deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake the appropriate development to verify the following stressors:

a)  The Veteran witnessed a towing target accident which killed a pilot in the summer of 1956 while aboard the USS Wasp.

b)  The Veteran saw two airman killed during an aircraft incident in August 1956 while aboard the USS Wasp.

c)  The Veteran witnessed an airshow collision while he was in the Philippines.

d)  The Veteran observed several planes and helicopters that were on fire pushed overboard while pilots were still inside.
e)  The Veteran experienced fear of hostile military or terrorist activity while the USS Wasp patrolled the waters of the coast of Lebanon.

2.  After the above development, schedule the Veteran for a VA psychiatric examination with a VA or contract psychiatrist or psychologist to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner is requested to specifically diagnosis the following:

a) Determine whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on his in-service stressor.  The requested opinion should take into consideration all relevant evidence from the Veteran's claim file including relevant treatment records.  

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include major depressive disorder is related to service.  An opinion should be rendered for each psychiatric disorder with which the Veteran is diagnosed.  

The examiner is asked to provide a rationale for the opinions rendered.  

3.  After completing the above development, the AOJ should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




